         Case 2:20-cv-00332-SMD Document 24 Filed 04/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


STEPHANIE CANTY,                                     )
                                                     )
       Plaintiffs,                                   )
                                                     )
vs.                                                  )       Case No. 2:20-cv-332-SMD
                                                     )
CITY OF MONTGOMERY, and ERNEST                       )
FINLEY JR., in his personal and official             )
capacities,                                          )
                                                     )
       Defendants.                                   )


                                  MOTION TO WITHDRAW


               COMES NOW Stacy L. Bellinger, attorney of record for Defendant City of

Montgomery, in the above-styled case and moves this Honorable Court to allow her withdrawal

as said attorney of record, and as grounds therefore represents to the Court as follows:

       The City of Montgomery has assigned Christopher R. East and Brittany F. Jones as

counsel for these defendants.

       Respectfully submitted this the 12th day of April, 2021.

                                               /s/ Stacy L. Bellinger
                                              STACY L. BELLINGER (ASB-3470-D63S)
                                              Attorney for Defendants

OF COUNSEL:
CITY OF MONTGOMERY
Legal Department
Post Office Box 1111
Montgomery, AL 36101-1111
Telephone: (334) 625-2050
Facsimile: (334) 625-2310
sbellinger@montgomeryal.gov
         Case 2:20-cv-00332-SMD Document 24 Filed 04/12/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I hereby certify that foregoing has been served upon the following by electronic filing and

notification through CM/ECF with United States District Court Middle District of Alabama on this

the 12th day of April, 2021:



Ashley R. Rhea
Rhea Law LLC
104 23rd Street South, Suite 100
Birmingham, Alabama 35233
Telephone: (205) 675-0476
Fax: (205) 623-4985
Email: arhea@rhealawllc.com


                                             /s/ Stacy Bellinger
                                            OF COUNSEL
